DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it appears to be a run-on sentence containing grammatical/typographical errors.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pourjavadi et al. “MBA-crosslinked… hydrogels” XP005715396.

Regarding claims 25-34, Pourjavadi discloses the claimed features, such as diapers (page 386), cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 94/17227 A1.
Regarding claim 24, WO ‘227 discloses an alginate fabric for a wound dressing which absorbs 80-240 times its own weight in water, which would inherently be considered superabsorbent. The alginate can be obtained from L.Hyperbola or Eclomia Maxima. See also, International Search Report and Written Opinion.
Regarding claims 25-34, WO ‘227 discloses the claimed features, such as diapers, cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gaserod US 2005/137272 A1.
Regarding claim 24, Gaserod discloses dried gelled foam having high absorbency and wet strength. An ingredient is a gel-forming polymer such as alginate. See also, International Search Report and Written Opinion.
Regarding claims 25-34, Gaserod discloses the claimed features, such as alginate, foaming, density, cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 99/20318 A2.

Regarding claims 25-34, WO ‘318 discloses the claimed features, such wound dressing, which would at least suggest diapers, cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/087795 A1.
Regarding claim 24, WO ‘795 discloses a bio-sourced poly(itaconate) polymer as a superabsorbent in diapers (page 1). See also, International Search Report and Written Opinion.
Regarding claims 25-34, WO ‘795 discloses the claimed features, such as diapers (page 1), cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2,332,629 A.
Regarding claim 24, GB ‘629 discloses an absorbent structure in an absorbent articlue such as a diaper, sanitary napkin, incontinence guard, would dressing, bed protection, etc. in combination with other absorption or carrier materials and at least 20% renewable and/or biodegradable material, including alginate. See also, International Search Report and Written Opinion.
Regarding claims 25-34, GB ‘629 discloses the claimed features, such as diapers, cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mahoney US 5,256,477 A.

Regarding claims 25-34, Mahoney discloses the claimed features, such as sorbents, cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anupama et al. US 2013/069000 A1.
Regarding claim 24, Anupama discloses superabsorbent polymers for use in sanitary products including baby napkins comprising 3-85% of ethylenically unsaturated monomers cross-linked onto a combination of biopolymers or single biopolymer with at least one inorganic filler in a homogeneous polar phase in the presence of 0.005-6.5% chemical initiator or a non-chemical initiator and a chemical cross-linker. Anupama further discloses alginic acid as biopolymer See also, International Search Report and Written Opinion.
Regarding claims 25-34, Anupama discloses the claimed features, such as baby napkins, cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104,532,401 A.
Regarding claim 24, CN ‘401 discloses a biodegradable superabsorbent nonwoven fabric comprising 30-50% multi-functional superabsorbent water alginate fiber, 50-70% acid fiber by polyactic in composite forms, heat binding fixed network for use in disposable sanitary accessories. CN ‘401 further discloses alginate fiber (paragraph 1 and Examples). See also, International Search Report and Written Opinion.
Regarding claims 25-34, CN ‘401 discloses the claimed features, such as sanitary accessories, cross-linking, and layers. See also, International Search Report and Written Opinion.
Claim(s) 24-34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 03/090801 A1.
Regarding claim 24, WO ‘801 discloses synergistic compositions of polysaccharides as natural and biodegradable superabsorbents. WO ‘801 further discloses alginate biopolymer (Examples 37-40) See also, International Search Report and Written Opinion.
Regarding claims 25-34, Pourjavadi discloses the claimed features, such as superabsorbents, cross-linking, and layers. See also, International Search Report and Written Opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736